Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on August 7, 2018, the amendments to the claims filed on February 28, 2019, the Request for Continued Examination filed on July 9, 2019, the amendments to the claims filed on October 31, 2019, Request for Continued Examination filed on February 17, 2020, the amendments to the claims filed on September 21, 2020, and the Request for Continued Examination filed on February 1, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 10-15 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Transmitting an instruction for charging the amount payable to a payment account associated with the customer account recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The mobile device, first beacon device, second beacon device, and backend system in Claim 10 is just applying generic computer components to the recited abstract limitations.  The app in Claim 10 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a mobile device, first beacon device, second beacon device, and backend system in Claim 10. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0011, 0014, 0038-0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 10 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 11-15 further define the abstract idea that is present in their respective independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11-15 are directed to an abstract idea.  Thus, the claims 10-15 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “receiving a notification within the app based on receipt of the second beacon identifier on the mobile device or upon not receiving any beacon identifiers with an elapsed period requesting a departure confirmation or an input indicating an intent to return” in lines 14-16 of claim 10 renders the claim indefinite.  The recitation contains three instances of the word “or” without the use of any commas.  It is unclear if the recitation should be read that one of three separate conditions must be met, as in A, or B, or C in order to satisfy the limitation, or if the recitations should be read as A must be met and then B or C occurs or, of the recitations should be read that if A or B occurs then C occurs.  Since there are multiple ways the claim limitations can be read the metes and bounds of the claim are unclear.  In the interest of compact prosecution the claim will be read as one of the three claim limitations must be met in order to satisfy the claim language.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 is/are rejected under 35 U.S.C. 103, insomuch as the claims are best understood given the 35 USC 112(b) rejection (as advanced above), as being unpatentable over U.S. PGPub. No. 2013/0138518 (White et al. ‘518), in view of U.S. PGPub. No. 2012/0101942 (Park ‘942), and in further view of U.S. PGPub. No. 2012/0265585 (Muirbrook et al. 585).

Re Claim 10:  White et al. ‘518 disclose a method comprising: deploying a first and second beacon device to a serving location (Figures 5A-5C); storing data associating the first and second beacon device with the serving location (paragraph [0033]); receiving the first beacon identifier on a mobile device wirelessly from the first beacon device associated with a serving location (Figures 4, 5A-5C; paragraph [0046]); and transmitting, via a network from the mobile device to a backend system, the first beacon identifier and customer account identifying data to associate a dining session at the serving location with the customer account (paragraphs [0046-0048]); receiving the second beacon identifier on the mobile device wirelessly from the second beacon device (paragraphs [0046-0049]).

White et al ‘518 disclose the method substantially as claimed with the exception of including that the second beacon device is associated with an exit of a facility of the service location; storing data associating the second beacon with the exit; and receiving a notification on the mobile device requesting a departure confirmation or an input indicating an intent to return; waiting for a period to elapse without the mobile device receiving the first beacon identifier again and upon the period elapsing automatically transmitting from the mobile device over the network to the backend system an instruction for charging the amount payable to a payment account associated with the customer account.  Park ‘942 discloses receiving information from a beacon indicating where the mobile device is currently located, storing data associating the beacon with an exit, and then a second message that includes that a user has left a location (paragraphs [0008, 0043]), along with messages sent periodically indicating which mobile devices are still within the premises and which are new (paragraph [0036]); receiving a notification on the mobile device requesting departure confirmation or an input indicating an intent to return (paragraph [0037]), and then charging the mobile device once it is determined that the user has exited at the elapsed time that the message is received (paragraphs [0009, 0037, 0038]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of White et al. ‘518, in view of the teachings of Park ‘942, to include storing information on the beacon, receiving further information from a beacon that a device has left a facility, receiving a notification on the mobile device requesting a departure confirmation, and then subsequently billing the device for the basic reason of combining known methods to the yield predictable result of an easier way for people to pay using their mobile devices (Park ‘942: paragraphs [0005, 0006]).

White et al. ‘518 in view of Park ‘942 disclose the method substantially as claimed with the exception of including providing the first beacon identifier to an app deployed on the mobile device, transmitting by the app the first beacon information, providing the second beacon identifier to the app, and waiting for a response in the app, and transmitting the instruction to charge within the app.  Muirbrook et al. ‘585 disclose an app deployed on a mobile device that is used to transmit the geographic location of the mobile device in accordance with a geofence around a location and transmitting entrance and exits to be charged within the app (abstract; paragraphs [0012, 0015, 0025]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of White et al.’ 518/Park ‘942, in view of the teachings of Muirbrook et al. ‘585, to include using an app deployed on a mobile device that is used to transmit the geographic location of the mobile device in accordance with a geofence around a location and transmitting entrance and exits to be charged within the app for the basic reason of using known techinques to yield the predictable result of an easier to use user interface (Muirbrook et al. ‘585: paragraph [0003]).

Re Claim 11:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network, menu data of items available for order at the serving location (White et al. ‘518: paragraphs [0046, 0059]); presenting, on a display of the mobile device, at least one view generated based on the received menu data (White et al. ‘518: Figure 9); receiving selection input with regard to at least one item presented in the at least one view of the received menu data (White et al. ‘518: paragraphs [0046-0048]); and transmitting, via the network to the backend system, data representative of the selection item input and at least one other data item to associate the transmitted data with the dining session (White et al. ‘518: paragraphs [0046-0048]).

Re Claim 12:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network from the backend system, data indicating the dining session has been closed and items ordered within the dining session will or have been charged according to payment data associated with the customer account (White et al. ‘518: paragraphs [0045-0048]).

Re Claim 13:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network from the backend system, data indicating the customer account does not include associated payment data (White et al. ‘518: paragraph [0046]); presenting, on a display of the mobile device, a user interface to receive payment data to associate with the customer account (White et al. ‘518: Figure 12); and transmitting, via the network from the mobile device to the backend system, data representative of payment data received within the user interface to associate with the customer account (White et al. ‘518: Figures 10, 11, 12).

Re Claim 14:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving at least one customer account login credential within a user interface of a mobile device app performing the method, at least a portion of the customer account login credential forming at least a portion of the customer account identifying data (White et al. ‘518: paragraph [0045]; e.g. “pin to pay”).

Re Claim 15:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving location data from at least one of a positioning device of the mobile device and a positioning service present on or accessible via the network from the mobile device (White et al. ‘518: paragraphs [0046-0048]); transmitting at least a portion of the location data from the mobile device to the backend system identifier and at least one other data item to associate the transmitted data with the dining session (White et al. ‘518: paragraphs [0046-0048]); and when the at least a portion of the location data identifies a location remote from a location of the first beacon device, receiving, via the network from the backend system, data indicating that items ordered within the dining session will or have been charged according to payment data associated with the customer account (White et al. ‘518: paragraphs [0046-0048]).

Response to Arguments
Applicant’s arguments with respect to claims 10-15 have been considered but are moot because the arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 101 rejection of record that the, “present claims bring together several technological devices and assemble them in a new way to enable automatic payment process initiation based on customer location” (Remarks, page 5) are acknowledged, however they are not persuasive.  Specifically, the claims only recite a mobile device, first beacon device, second beacon device, and backend system.  The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the specification sets forth that the, “functions or algorithms described herein are implemented in hardware, software or a combination of software and hardware in one embodiment. The software comprises computer executable instructions stored on computer readable media such as memory or other type of storage devices. Further, described functions may correspond to modules, which may be software, hardware, firmware, or any combination thereof. Multiple functions are performed in one or more modules as desired, and the embodiments described are merely examples. The software is executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices.”(paragraph [0014]).  It is clear from the specification that no special components are used and that these elements are known components functioning in their known capacity.   Therefore, in the claimed invention, the technological devices have not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The technology still operates according to its known and standard capabilities.  Therefore the 35 USC 101 rejection is maintained.

Applicant's arguments regarding the 35 USC 103 rejection are acknowledged (Remarks, page 6), however they are not persuasive.  Specifically, the amended recitation of, “receiving a notification within the app based on receipt of the second beacon identifier on the mobile device or upon not receiving any beacon identifiers with an elapsed period requesting a departure confirmation or an input indicating an intent to return” in lines 14-16 of claim 10 renders the claim indefinite and therefore invokes 35 USC 112(b).  It is unclear from the recitation and use of conditional language if there are three separate paths that the process can take, if there is one path that then leads to two options, or if there are two separate paths that lead to the same resolution.  Therefore the metes and bounds of the claim cannot be determined.  In light of the rejection the claims have been examined as if there are three separate paths that could be taken and the art still reads on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
2/25/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693